Reverse and Render and Opinion Filed October 29, 2020




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00875-CV

            DALLAS CENTRAL APPRAISAL DISTRICT, Appellant
                                V.
                      CITY OF DALLAS, Appellee

                On Appeal from the 160th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-17139

                         MEMORANDUM OPINION
                  Before Justices Molberg, Carlyle, and Browning
                            Opinion by Justice Molberg

      The City of Dallas (City) filed a petition for judicial review of the Dallas

Central Appraisal District (DCAD) Review Board’s (Appraisal Review Board) final

order denying the City’s request for a public property tax exemption on certain

property leased by the City from a private party and used exclusively for public

purposes.

      The parties filed competing motions for summary judgment. After a hearing,

the trial court signed a final judgment in the City’s favor, ruling the City was entitled

to a public property exemption from paying any ad valorem taxes on its leasehold
interest in the property. In its sole issue on appeal, the DCAD argues the property

is not exempt from taxation because it is not owned by the City. We reverse the trial

court’s judgment and render judgment for the DCAD that the City is not entitled to

a tax exemption under section 11.11(a) of the Texas Tax Code. TEX. TAX CODE

§ 11.11(a).

                                   BACKGROUND

       The City leases property located at 3448 West Mockingbird Lane in Dallas,

Texas, from Mockingbird Partners, L.P., a Delaware limited partnership

(Mockingbird Partners). Pursuant to the terms of the lease, the City is responsible

for paying the taxes on the property. In its petition, the City alleged that in April

2018, it received “the invoice for the 2018 ad valorem property taxes due on the

Property.” The City alleged it filed a protest with the DCAD. By final order dated

September 27, 2018, the Appraisal Review Board denied the City’s protest. The

final order was addressed to “MOCKINGBIRD PARTNERS LP.” After receiving

a copy of the Appraisal Review Board’s final order, the City sent the DCAD a letter

of intent to appeal the final order to district court.

       In its summary judgment motion, the City argued that while it does not own

the property, it owns the leasehold, uses the property for the public purpose of

housing the City’s Ground Transportation Department, and is responsible for paying

the taxes on the property according to the terms of the lease. According to the City,

the property therefore should enjoy exemption status under section 11.11 of the

                                           –2–
Texas Tax Code. TEX. TAX CODE § 11.11(a). In its response and cross-motion for

summary judgment, the DCAD argued that under section 11.11, the City would have

to own the property for the exemption to apply, the City does not own the property,

and, therefore, the DCAD is entitled to judgment as a matter of law.

                                     ANALYSIS

      We review a trial court’s ruling on a motion for summary judgment de novo.

Tarr v. Timberwood Park Owners Ass’n, Inc., 556 S.W.3d 274, 278 (Tex. 2018). To

prevail on a traditional motion for summary judgment, the movant must show no

genuine issue of material fact exists and it is entitled to judgment as a matter of law.

TEX. R. CIV. P. 166a(c). When both parties move for summary judgment on the same

issue and the trial court grants one motion and denies the other, we consider the

summary judgment evidence presented by both sides, determine all questions

presented, and render the judgment the trial court should have rendered. Tarr, 556
S.W.3d at 278.

      Texas law requires all property to be taxed unless it is exempt. See TEX.

CONST. art. VIII, § 1. However, the legislature may “exempt from taxation public

property used for public purposes. . . .” TEX. CONST. art. VIII § 2. Section 11.11 of

the Texas Tax Code exempts from taxation property owned by a political subdivision

provided the property is used for a public purpose. TEX. TAX CODE § 11.11(a)

(“[P]roperty owned by this state or a political subdivision of this state is exempt from

taxation if the property is used for public purposes.”). Nevertheless, the law does

                                          –3–
not favor tax exemptions and courts should construe statutory exemptions from

taxation strictly and resolve all doubts against the granting of an exemption. Brazos

Elec. Power Coop., Inc. v. Tex. Comm’n on Envtl. Quality, 576 S.W.3d 374, 383–

84 (Tex. 2019) (statutory taxation exemptions are strictly construed “because they

undermine equality and uniformity by placing a greater burden on some taxpaying

businesses and individuals rather than placing the burden on all taxpayers equally”)

(quoting N. Alamo Water Supply Corp. v. Willacy Cty. Appraisal Dist., 804 S.W.2d
894, 899 (Tex. 1991)).

      On appeal, the DCAD argues—as it argued in its response and cross-motion

for summary judgment in the trial court—that section 11.11(a) does not apply

because the City undisputedly does not own the property. Mockingbird Partners is

the property owner. The City, however, claims it is entitled to a tax exemption under

section 11.11(a) of the Texas Tax Code because a leasehold held by the state or a

political subdivision thereof and used for a public purpose—such as the City’s lease

of the property—constitutes “property” under section 11.11(a).

      We agree with the DCAD. Section 11.11(a) applies only to property that is

publicly owned by the state or a political subdivision of the state. For taxation

purposes, this Court has defined the owner of real property as the “person or legal

entity holding legal title to the property, or holding an equitable right to obtain legal

title to the property.” Comerica Acceptance Corp. v. Dallas Cent. Appraisal Dist.,

52 S.W.3d 495, 497 (Tex. App.—Dallas 2001, pet. denied). “Public ownership, for

                                          –4–
tax-exemption purposes, must grow out of the facts; it is a legal status, based on

facts, that may not be created or conferred by mere legislative, or even contractual

declaration. If the state does not in fact own the taxable title to the property, neither

the Legislature by statute, nor the [parties], may make the state the owner thereof by

simply saying that it is the owner.” Tex. Turnpike Co. v. Dallas Cty., 271 S.W.2d
400, 402 (Tex. 1954). Here, the City does not hold legal or equitable title to the

property. It is undisputed the property is privately owned by Mockingbird Partners

and Mockingbird Partners possesses legal title.

        The City bears a heavy burden of proof and must show that it clearly falls

within a statutory exception—which we strictly construe—to establish entitlement

to a tax exemption. We conclude the City does not own the property at issue in this

case and the trial court erred by granting summary judgment in the City’s favor, and

by not granting summary judgment in the DCAD’s favor, with respect to the City’s

claim for a tax exemption under section 11.11 of the Texas Tax Code.1




    1
      The City’s reliance on U.S. Postal Serv. v. Dallas Cty. Appraisal Dist., 857 S.W.2d 892 (Tex. App–
Dallas 1993), vacated 866 S.W.2d 209 (Tex. 1993), is misplaced. First, we note the Texas Supreme Court
expressly vacated this opinion; therefore, it has no precedential value. See TEX. R. APP. P. 56.3. However,
even if the supreme court had not vacated U.S. Postal Service, it does not support the City’s position. In
U.S. Postal Service, the United States Postal Service and its lessors sued the DCAD and the Appraisal
Review Board over the taxation of the postal service’s leasehold interests. U.S. Postal Serv., 857 S.W.2d
at 892. Ultimately, this Court determined that because state and local entities could not directly tax federal
property, if the federal government owns the fee but leases the property to a private entity, the local
government entity could only tax the private leaseholder’s interest. Id. at 894–95. In our analysis, this
Court referenced section 11.12 of the Texas Tax Code for the proposition that Texas tax law exempts all
property belonging to the United States. Id. at 894.
                                                    –5–
      We resolve the DCAD’s sole issue in its favor. We reverse the judgment of

the trial court and render judgment for DCAD that the City is not entitled to a tax

exemption under section 11.11(a) of the Texas Tax Code.          TEX. TAX CODE

§ 11.11(a).




                                          /Ken Molberg//
190875f.p05                               KEN MOLBERG
                                          JUSTICE




                                       –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

DALLAS CENTRAL APPRAISAL                       On Appeal from the 160th Judicial
DISTRICT, Appellant                            District Court, Dallas County, Texas
                                               Trial Court Cause No. DC-18-17139.
No. 05-19-00875-CV           V.                Opinion delivered by Justice
                                               Molberg. Justices Carlyle and
CITY OF DALLAS, Appellee                       Browning participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and judgment is RENDERED in favor of appellant
DALLAS CENTRAL APPRAISAL DISTRICT.

     It is ORDERED that appellant DALLAS CENTRAL APPRAISAL
DISTRICT recover its costs of this appeal from appellee CITY OF DALLAS.


Judgment entered this 29th of October, 2020.




                                         –7–